DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-18 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 recites “wherein the gene silencer is delivered locally in the blood vessel to enter the vessel wall and vascular smooth muscle cells (VSMC) for the selective inhibition of the VSMC hyperproliferation without inhibiting endothelial cells (EC) proliferation.”  This is a functional limitation.  A claim limitation is functional when it recites a feature by what it does rather than by what it is.  While functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be clearly defined to be definite under 35 U.S.C. 112(b).  When claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.   Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim.  Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).  Here, other than indication of the presence of one gene silencer (siRNA) and an eluting medical device as components of the claimed device, one of ordinary skill in the art cannot determine what structure, material or act in the claim performs the functions of entering the vessel wall and VSMC much less the selective inhibition of the VSMC hyperproliferation without inhibiting endothelial cells proliferation.  If it is not the inherent function of the siRNA then one of ordinary skill in the art is at a loss to know what an anticipatory reference would need to disclose in order to satisfy this claim limitation. 
	Claims 2-9 do not provide any limitations that would cure this deficiency of claim 1.  Consequently, they also are indefinite insofar as they depend from claim 1. 
Claim 1 and 10 recite the term “rapid”.  The term is a relative term which renders the claim indefinite. The term “rapid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Consequently the strut coverage and vascular endothelial coverage that is promoted is rendered indefinite by the use of the term "rapid."
Claim 2-9 and 11-18 do not provide any limitation that would cure this deficiency of claims 1 and 10, respectively.  Consequently, they also are indefinite insofar as they depend from claims 1 and 10.
Claims 5 and 14 recite “any other medical device capable of locally delivering MYH11-siRNA, CNN1-siRNA, LMOD-siRNA, SMTN-siRNA, TPM-siRNA, CALD-siRNA, ACTN-siRNA, ACTA-siRNA, and ACTB- siRNA.”  It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation, but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.   Alternatively, the limitation may be a functional one, and notwithstanding the permissible instances, the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim and thus be indefinite.”  In re Swinehart, 439 F.2d 210, 213 (CCPA 1971).  	Claims 6 and 15 recite “can even be polymer free (without any kind of polymer).”  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, the language “polymer free,” which may be construed as being free of any one particular polymer but permitting others, recites a broad range or limitation.  The language in parenthesis “without any kind of polymer” is the narrower statement of the range/limitation exclude all polymers. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 8 and 17 recite “the gene silencer concentration ranges from 1 µg/ml to 1000 µg/ml.”  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160058923 ("University of Georgia") in view of Smolock et al., Am J. Physiol. Heart Circ. Physiol, (20090918), vol. 297, no. 5 pages 1930-1939, XP05557999.
Regarding claim 1, University of Georgia discloses a device to promote rapid strut coverage and vascular endothelial coverage (where said device is a stent, for example a drug eluting stent that elutes a composition including a CTPS1 inhibitor, Para. [0074], the device comprising: a) an eluting medical device (a drug eluting stent device) that elutes a composition, Para. [(0014]); and b) at least one gene silencer (SIRNA) @wherein said drug-eluting stent elutes a composition comprising a CTPS1 inhibitor, Para. (0014 said CTPS4  inhibitor comprising a functional nucleic acid designed to reduce expression of the CTPS1 gene or a gene product thereof, comprising SIRNA, Para. (0011) ~ wherein the eluting medical device is coated or filled in with at least one gene silencer (wherein said drug eluting stent elutes a composition including a CTPS1 inhibitor, Para. [0014) said CTPS1 Inhibitor comprising a functional nucleic acid designed to reduce expression of the GCTPS1 gene or a gene product thereof comprising siRNA, Para. [0011) ~wherein the gene silencer is delivered locally in the blood vessel to enter the vessel wall and vascular smooth muscle cells (VSMC) for the selective inhibition of the VSMC hyperproliferation without inhibiting endothelial calls (EC) proliferation (where compositions are delivered locally to the site of treatment, which reduces toxicity associated with systemic delivery, Para. [6043]: wherein said drug eluting stent elutes a composition comprising a CTP'S1 Inhibitor, that can increase re-endothelialization at the site of intervention and reduce or prevent stenosis or restenosis, Para. (0014); where the combined effect of blocking CTPS71 on inhibiting SMC proliferation while sustaining endothelial cell proliferation results in the accelerated re-endothelialization in endothelial cell-denuded vessels, Para. (0039) where re-endothelialization is an important step toward successful vascular repair in injury-induced vessel wall remodeling, Para. (0227)).
University of Georgia falls to explicitly disclose wherein the gene silencer is selected from myosin heavy chain 71 (MYH11)-sIRNA, calpanin 1 (ONN41}-sHRNA, lelomodin 1 (LMIOD)-sIRNA, smoothelin (SMTN}-sIRNA, tropomyosin (TPM}sIRNA, caldesmon. 7 CALD}sIIRNA, actinin (ACTNsIRNA, actin alpha (AC TA)}-sSHRNA,
and actin beta (ACTB)-sHRNA.
	Smolock is in the field of caldesmon as a potential protein regulating force production at the level of the contractile apparatus (Pg. 1930, Col. 2, Para. 1}, and teaches wherein a gene silencer is selected from caldesmon 7 (CALB}-sIRNA (in contractile smooth muscle cells, caldesmon is expressed as the heavy {viz. caldesmon 1} H-isoform, Pg. 1930, Col. 2, Para..1; after eight days of culture in the presence of sIRNA, h-caldesmon levels were significantly decreased by ~60%. of the levels present in control, Pg. 1933, Col. 1, Para, 4; Introduction of SIRNA into the cultured vascular strips mediated a significant downregulation of h-caldesmon, Pg. 1933, Col. 2, Para. 1.
	It would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the eluting medical device of University of Georgia to further comprise an elution of a gene silencer of calponin 1 CONN )-SHRNA as taught by Smolock. The motivation would have been to modify said eluting medical device, In order to promote downregulation of {CNN} calponin 7, thereby to regulate or modulate proximal surrounding vascular smooth muscie cells, by decreasing stress development and reducing shortening velocities during contraction (h-caldesmon may potentially regulate or modulate vascular smooth muscle contraction, Pg. 1937, Col. 1, Para. 1: in measurements of isotonic shortening velocity, h-caldesmon-depleted tissues had significantly slower shortening velocities at most time points of the contraction, as. compared with control tissues, Pg. 1935, Col. 2, Para. 2; where tissues were cultured for eight days, mounted for isometric force recording, and stimulated by the cumulative addition of histamine to produce agonist-induced contractions, the h-caldesmon-deficient tissues tended to produces less stress, both at peak levels and steady-state levels in response to
histamine, as compared with control tissues, Pg. 1935, Col. 2, Para. 3).

Regarding claim 2, modified University of Georgia discloses the device as claimed in claim 1. University of Georgia further discloses wherein the device. comprises a gene silencer vehicle, said gene silencer vehicle facilitating elution of the gene silencer and allowing the gene silencer to enter the blood vessel wall and VSMC (wherein 2 targeting signal can be operably linked with the CT P51 inhibitor, or a delivery vehicle such as a microparticle, Para. [0111]; where the targeting signal binds to its ligand or receptor which Is located on the surface of 4 target cell such as to bring the composition or a delivery vehicle thereof and cell membranes
sufficiently close to each other to-allow penetration of the composition  or delivery vehicle into the cell, Para (0112).
Regarding claim 3, modified University of Georgia discloses the device as claimed in claim 1. University of Georgia further discloses wherein said eluting medical device is selected from any implantable device and non-implantable local drug delivery device (where a is a vascular implant such as a stent, and where stents are utilized in medicine to prevent or eliminate vascular restrictions, and may be inserted into a restricted vessel whereby the restricted vessel is widened, Para. [0158]; where said devices include, but are not limited to implants, needles, cannula, catheter, shunts, stents, balloons, and values, para. [0014].
Regarding claim 4, modified University of Georgia discloses the device as claimed in claim 3.  University of Georgia further discloses wherein the implantable device is selected from a metallic stent arid a bioresorbable vascular scaffold (BVS) (P4HB can be applied as a top coat on a metallic stent, Para. [0173]; stents can also be composed of and/or coated with one or more degradable materials .. bioresorbable stent materials, Para. (0161).

Regarding claim 5, modified University of Georgia discloses the. device as claimed in claim 3, University of Georgia further discloses wherein said non-implantable local drug delivery device is selected from drug eluting balloon (DEB), local drug delivery catheter and any other medical device capable of locally delivering where said devices include, but are not limited to, implants, needles, cannulas, catheters, shunts, stents, balloons, and valves, Para. [0014], where compositions are delivered locally to the site of treatment, which reduces toxicity
associated with systemic delivery, Para. [0043].
University of Georgia falls to explicitly disclose locally delivering MYH11-sHIRNA, CNN 1-sIRNA, LMOD-sHRNA, SMTN-sSIRNA, TPM-SIRNA, CALD-sHRNA, ACTN-sSIRNA, ACTA-SIRNA, and ACTB-sIIRNA.
Smolock is in the field of caldesmon as a potential protein regulating force production at the level of the contractile apparatus (Pg. 1930, Col. 2, Para. 1}, and teaches locally delivering CALD-siRNA in contractile smooth muscle cells, caldesmon is expressed as the heavy (viz. caldesmon 1} H-isoform, Pg. 1930, Col. 2, Para. 1; after eight days of culture in the presence of siRNA, h-caldesmon levels were significantly decreased by ~60% of the levels present in control, Po. 1933, Col. 1, Para. 1: introduction of siRNA into-the cultured vascular strips
mediated a significant downregulation of h-caldesmon, Pg. 1933, Col. 2, Para. 1}.
It would have been obvious to one of ordinary skill in the art, at the time. of the claimed Invention, to modify the eluting medical device of University of Georgia to further comprise a calponin 1 (CNN1)-siRNA local delivery as taught by Smolock. The motivation would have been to modify said eluting medical device to provide local delivery of calponin 1 (CNN1)-siRNA, in order to promote downregulation of {CNN1} calponin 4, thereby to
regulate or modulate proximal surrounding vascular smooth muscle cells, by decreasing stress development and reducing shortening velocities during contraction (h-caldesmon may potentially regulate or modulate vascular smooth muscle contraction, Pg. 1937,.Col. 7, Para. 1; in measurements of isotonic shortening velocity, h-caldesmon-depleted tissues had significantly slower shortening velocities at most time points of the contraction, as compared with control tissues, Pg. 1935, Col. 2, Para. 2: where tissues were cultured for eight days, mounted
for isometric force recording, and stimulated by the cumulative addition of histamine to produce agonist-induced contractions, the h-caldesmon-deficient tissues tended to produce less stress, both at peak levels and steady- state levels in response to histamine, as compared with control tissues, Pg. 1935, Col. 2, Para. 3}.
Regarding claim 6, modified University of Georgia discloses the device as claimed in claim 2, University of Georgia further discloses wherein said gene silencer vehicle is chosen from a group consisting of lentiviruses (where a delivery vehicle can be a viral vector, for example a recombinant retrovirus that can be used to infect and thereby deliver to the infected cells nucleic acid encoding the CTPS1 inhibitor, an adeno-associated viral
vectors or lentiviral vectors, Para. (0127)).
	Regarding claim 7, modified University of Georgia discloses the device as claimed in claim 1. University of Georgia further discloses wherein said gene silencer is delivered alone or in combination with another qene silencer or with cell antiproliferative drugs (sIRNAs capable of sequence-specific degradation of target MRNA,
Para. [O076); synthetic sIRNAs, Para. [0077]; where the said devices are also coated or impregnated with 4
CTPS1 inhibitor and one or more additional therapeutic agents, including, but not limited to; antiproliferative
agents, Para. (01641: antiproliferative agents including Paclitaxel, Vincristin, Methotrexate, Para. [0166}).


Regarding claim 8, modified University of Georgia discloses the. device as claimed in claim 1. University of
Georgia falls to explicitly disclose wherein the gene silencer concentration ranges from 1 pg/ml to 1000 pg/ml, which is a wide concentration range, since the gene silencer can be spread over the medical device surface from
a single very thin layer up to several thick layers to reach the desired amount of gene silencer to be locally
delivered.

Smolocck is in the field of caldesmon as a potential protein regulating force production at the level of the
contractile apparatus (Pg. 1936, Col 2, Para. 1}, and teaches wherein a gene silencer concentration ranges from
600 nM sIRNA (where the appropriate 660 nM SIRNA was added, to comprise 5 mi of media Pg. 1831, Col. 1,
Para. 4,5),

It would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the
device of University of Georgia to further comprise a gene silencer concentration range of 1 g/ml to 1000 g/ml,
since where the general conditions of a claim are disclosed in the prior art, conducting routine experimentation in
order to discover or determine optimum or workable randes.is not inventive. The motivation would have been to
modify said concentration, by spreading said gene silencer over the medical device surface, from a single very
thin layer up {6 several thick layers, in order fo reach the desired amount of qeane silencer to be locally delivered,
so as to promote rapid strut coverage and vascular endothelial coverage.

Regarding claim 9, modified University of Georgia discloses the device as claimed in claim 1,. University of
Georgia further discloses wherein the device promotes both permanent patency of the blood vessel and early re-
endathelialization of a treated blood vessel seqment (the implants may he inserted into-a restricted vessel,
whereby the restricted vessel is widened, Para. [0158]; the said composition can be incorporated into a vehicle
such as polymeric microparticles which provide controlled release of the CTPS1 inhibitor, Para. (0129): where
endothelial cell proliferation results in the accelerated re-endothelialization in endothelial cell-denuded vessels,
Para. [(0039)}; where re-endothelialization is an important step toward successful vascular repair in injury-induced
vessel wall remodeling, Para. (02273).

Regarding claim 10, University of Georgia discloses a method for promoting rapid strut coverage and vascular
endothelial coverage (comprising methods for reducing or preventing neointima formation, Para. [O008], where
endothelial cell proliferation results in the accelerated re-endothellalization in endothelial cell-denuded vessels,
Para. [00391 where re-encothellalization is an important step toward successful vascular repair in injury-induced
vessel wail remodeling, Para. [(0227))), the method comprising: a} an eluting medical device and at least one
dene silencer (a drug eluting stent (device) that elutes a composition, Para. [(GO14) wherein said drug eluting
stent elutes a composition comprising a CTPS1 inhibitor, Para. (0014); said CTPS1 inhibitor comprising a
functional nucleic acid designed to reduce expression of the CTPS1 gene or a gene product thereof, comprising
SIRNA, Para. [0071]}; b} coating or filing in an eluting medical device with at least one gene silencer wherein
said drug eluting stent elutes a composition including a CTPS1 inhibitor, Para. (00141; said CTPS1 inhibitor
comprising a functional nucleic acid designed to reduce expression of the CTPS1 gene or a gene product
thereof, comprising siIRNA, Para. [0011]): and c} delivering the gene silencer to a target seqment of blood vessel
where compositions are delivered locally to the site of treatment, which reduces toxicity associated with systemic
delivery, Para. [0043)): - wherein said gene silencer Is delivered to the target segment of blood vessel to enter
the vessel wall and VSMC for the selective Inhibition of the VSMC hyperproliferation (where compositions are
delivered locally to the site of treatment, which reduces toxicity associated with systemic delivery, Para. 0043);
where the combined effect of blocking CTPS1 on inhibiting SMC proliferation while sustaining endothelial cell
proliferation results in the accelerated re-endothelialization in endothelial call-denuded vessels, Para. (0039):
wherein said drug eluting stent elutes a composition comprising a CTPS71 inhibitor, that can increase re-
endothelialization at the site of Intervention and reduce or prevent stenosis or restenosis, Para. (00141): - wherein
said gene silencer does not significantly interfere with EC production or can even stimulate it (where the
combined effect of blocking CTPS7 on Inhibiting SMC proliferation while sustaining endothelial cell proliferation
results in the accelerated re-endothelialization in endothelial cell-denuded vessels, Para. [0039]: wherein said
drug eluting stent elutes a composition comprising a CT PS inhibitor, that can Increase re-endothelialization at
the site of intervention and reduce or prevent stenosis or restenosis, Para. [0014)).

University of Georgia falls to explicitly disclose cd} selecting the gene silencer from the following gene silencers:
myosin heavy chain 17 (MYH11}-sIRNA, calponin 7 (CNN 1)-siRNA, lelomodin 1 (LMOD}siIRNA, smpoothelin (SMTN}-sIRNA, tropomyosin {TPM)}-sIRNA, caldesmon 1 (CALD}-sIRNA, actinin (ACTN}-sIRNA, actin alpha (ACTA}-sHRNA and actin beta (ACTB}sHIRNA, 0

Smolock is in the field of caldesmon as a potential protein regulating force production at the level of the
contractile apparatus (Pq. 1930, Col. 2, Para. 1), and teaches selecting a gene silencer from the following gene
silencers: caldesmon 1 (CALD)-siIRNA (in contractile smooth muscle cells, caldesmon is expressed as the heavy
{viz. caldesrnon 1} H-iscform, Pg. 1930, Col. 2, Para. 1; after eight days of culture in the presence cf sIRNA, h-
caldesmon levels were significantly decreased by ~60% of the levels present In control, Pg. 1933, Col. 1, Para.
4; Introduction of SIRNA into the cultured vascular strips mediated a. significant downregulation of h-caldesmon,
Pg. 1933, Col. 2, Para. 1).

It would have been obvious to one of ordinary skill in the art, at the time. of the claimed Invention, to modify the
method of University of Georgia to further comprise a gene silencer of calponin 1 (CONN 1}-sIRNA as taught by
Smolock. The motivation would have been to modify said method, in order to promote downregulation of {CNN}
calponin 1, thereby to regulate or modulate proximal surrounding vascular smooth muscle cells, by decreasing
stress development and reducing shortening velocities during contraction (h-caidesmon may potentially regulate
or modulate vascular smooth muscle contraction, Pg. 1937, Col. 1, Para. 1: in measurements of isotonic
shortening velocity, h-caldesmon-depleted tissues had significantly slower shortening velocities at most time
points of the contraction, as compared with control issues, Pq. 1935, Col. 2, Para. 2; where issues were
cultured for eight days, mounted for isometric force recording, and stimulated by the cumulative addition of
histamine to produce agonist-induced contractions, the h-caldesmon-deficient tissues fended to produce less
stress, both at peak levels and steady-state levels in response to histamine, as compared with control tissues,
Pg. 1935, Col. 2, Para, 3).

Regarding claim 11, modified University of Georgia discloses the method as claimed in claim 10. University of
Georgia further discloses wherein the method further comprises loading said gene silencer in a gene silencer
vehicle (wherein a targeting signal can be operably linked with the CTPS1 inhibitor, or a delivery vehicle such as
a@ microparticle, Para. [01171}: - wherein said gene silencer vehicle facilitates. elution of the gene silencer (where a
delivery vehicle can be a viral vector, for example a recombinant retrovirus that can be used to infect and thereby
deliver to the infected cells nucleic acid encoding the COTPS1 inhibitor, an adeno-associated viral vectors or
lentiviral vectors, Para. [0127]}; - wherein said gene silencer vehicle allows the gene silencer to enter the target
blood vessel wail and VSMC (where the targeting signal binds to its ligand or receptor which is located on the
surface of a target cell such as.to bring the composition or a delivery vehicle thereof and cell membranes
sufficiently close to each other to. allow penetration of the composition or delivery vehicle into the cell, Para.
fOq42)).

Regarding claim 12, modified University of Georgia discloses the method as claimed in claim 10. University of
Georgia further discloses wherein the eluting medical device Is selected from any implantable device and non-
implantable local drug delivery device (where as a vascular implant such as a stent, and where stents are utilized
in medicine to prevent or eliminate vascular restrictions, and may be inserted into a restricted vessel whereby the
restricted vessel is widened, Para. 0158); where said devices include, but are not limited to, implants, needles,
cannulas, catheters, shunts, stents, balloons, and valves, Para. [O014)).

Regarding claim 13, modified University of Georgia discloses the method as claimed in clam 12. University of
Georgia further discloses wherein the implantable device is selected from a metallic stent and a BVS (P4HB can
be applied as a top coat on a metallic stent, Para. [01731 stents can also be composed of and/or coated with one
or more degradable materials ... bioresorbable stent materials, Para. [0167}}.

Regarding claim 14, modified University of Georgia discloses the method as claimed in claim 12. University of
Georgia further discloses wherein said non-implantable local drug delivery device is selected from DEB, local
drug delivery catheter and any other medical device capable of locally delivering (where said devices include, but
are not limited to, implants, needles, cannulas, catheters, shunts, stents, balloons, and valves, Para. [0074],
where compositions are delivered locally to the site of treatment, which reduces toxicity associated with systemic
delivery, Para. {043}.

University of Georgia fails to explicitly disclose locally delivering MYH171-sIIRNA, CNN1-sIRNA, LMOD-sIIRNA, SMTN-sHRNA, TPM-SIRNA, CALD-sIIRNA, ACTN-sSIIRNA, AC TA-SHRNA, and ACT B-sHRNA.

Smolock is in the field of caldesmon as a potential protein regulating force production at the level of the contractile apparatus (Pg. 1936, Col. 2, Para. 1}, and teaches locally delivering CALD-sIRNA (in contractile
smooth muscle cells; caldesmon is expressed as the heavy [viz caldesmon 1} H-isoform, Pq. 1930, Col. 2, Para:
\ after eight days of culture in the presence of SIRNA, h-caldesmon levels were significantly decreased by ~66% of the levels present in control, Pg. 1933, Col. 1, Para. 1; introduction of SIRNA
into the cultured vascular strips mediated 4 significant down requlation of h-caldesmon, Pq. 1933, Col. 2, Para.
1.

It would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the
method of University of Georgia to further comprise a calponin 1 (CNN 1}-sIRNA local delivery of Smolock. The
motivation would have been to modify said method to provide local delivery of calponin 1 (CNN 1)-sIRNA, in
order to promote downregulation of {(CNN‘1} calponin. 7, thereby to regulate or modulate proximal surrounding
vascular smooth muscle cells, by decreasing stress development and reducing shortening velocities during
contraction (h-caldesmon may potentially regulate or modulate vascular smooth muscle contraction, Pg. 1937,
Cal. 1, Para. 1; in measurements of isotonic shortening velocity, h-caldesmon-depleted tissues had significantly
slower shortening velocities at most time points of the contraction, as compared with control tissues, Pq. 1935,
Cal. 2, Para. 2; where tissues were cultured for eight days, mounted for isometric force recording, and stimulated
by the cumulative addition of histamine to produce agonist-induced contractions, the h-caldesmon-deficient
tissues tended to produce less stress, both at peak levels and steady-state levels in response to histamine, as
compared with control tissues, Pq. 1935, Col. 2, Para..3).

Regarding claim 15, modified University of Georgia discloses the method as claimed In claim 711. University of
Georgia further discloses wherein said gene silencer vehicle is chosen from a. group consisting of lentiviruses
(where a delivery vehicle can be a viral vector, for example a recombinant retrovirus that can be used {fo infect
and thereby deliver to the infected cells nucleicacid encoding the CTPS1 inhibitor, an adeno-associated viral
vectors or lentiviral vectors, Para. (07274).

Regarding claim 16, modified University of Georgia discloses the method as claimed in claim 10. University of
Georgia further discloses wherein said gene silencer is delivered alone or in combination with another gene
silencer or with cell antiproliferative drugs (sHRNAs capable of sequence-specific deqradation of target MRNA,
Para. [0076); synthetic sIRNAs, Para. (0077). where the said devices are also coated or Imoregnated with a
CTPS1 inhibitor and one or more additional therapeutic agents, including, but not limited to, antiproliferative
agents, Para. (0164): antiproliferative agents including Paclitaxel, Vincristin, Methotrexate, Para. [(0768)).
Regarding claim 17, modified University of Georgia discloses the method as claimed in claim 10. University of
Georgia fails to explicitly disclose wherein the gene silencer concentration ranges from 1 g/ml to 1600 ug/ml,
which is-a wide concentration range, since the gene silencer can be spread over the medical device surface from
a single very thin layer up to-‘several thick layers fo reach the desired amount of gene silencer to be locally
delivered.

Smoiock is in the field of caldesmon as a potential protein regulating force production at the level of the
contractile apparatus (Pq. 1930, Col. 2, Para. 1}, and teaches wherein a gene silencer concentration ranges from
600 nM sIRNA (where the appropriate 600 nM sIRNA was added, to comprise 5 mi of media Pg. 1931, Cal. 4,
Para. 4,5).

It would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the
method of University of Georgia to further comprise a gene silencer concentration range of 1 g/ml to 7000 g/ml,
since where the general conditions of a claim are disclosed in the prior art, conducting routine experimentation in
order to discover or determine optimum or workable ranges is not inventive. The motivation would have been to
modify said concentration, by spreading said gene silencer over the medical device surface, from a single very
thin laver up to several thick layers, In order to reach the desired amount-of gene silencer to be locally delivered,
SG as to promote rapid strut coverage and vascular endothelial coverage.

Regarding claim 18, modified University of Georgia discloses the method as claimed In claim 10. University of
Georgia further discloses wherein the method promotes both permanent patency of the blood vessel and early
re-endotheliualization of a treated blood vessel seqment (the Implants may be inserted into a restricted vessel,
whereby the restricted vessel is widened, Para. [0158]; the said composition can be incorporated into a vehicle

such as polymeric microparticles which provide controlled release of the CTPS1 Inhibitor, Para. [O129}) where
endothelial cell proliferation results in the accelerated re-endothelialization in endothelial cell-denuded vessels,
Para. [G0391: where re-endothelialization isan important step toward successful vascular repair in injury-induced
vessel wail remodeling, Para. [02273}.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618